Appeal by the defendant from a judgment of the County Court, Suffolk County (Kahn, J.), rendered February 27, 2007, convicting him of criminal sexual act in the first degree (two counts), rape in the first degree, robbery in the first degree (two counts), and robbery in the second degree (three counts), upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the plea allocution was sufficient to establish his guilt of the crimes of criminal sexual act in the first degree and rape in the first degree based upon a theory of accessorial liability pursuant to Penal Law § 20.00 (see People v Sabatino, 41 AD3d 871 [2007]; People v Wooden, 4 AD3d 775 [2004]; People v Garner, 190 AD2d 994 [1993]; People v Turner, 141 AD2d 878 [1988]). The defendant’s claim that his conviction for robbery in the first degree (two counts) should be vacated because the court did not specifically inform him of the availability of an affirmative defense thereto is unpreserved for appellate review, and we decline to reach it in the exercise of our interest of justice jurisdiction (see People v Toxey, 86 NY2d 725, 726 [1995]; People v Wallace, 247 AD2d 257 [1998]; People v Willingham, 194 AD2d 703 [1993]; People v Feichtl, 134 AD2d 364 [1987]).
The defendant’s remaining contention is without merit. Rivera, J.P., Lifson, Santucci and Miller, JJ., concur.